             Case 2:20-cv-01070-RSM Document 3-1 Filed 07/13/20 Page 1 of 4




 1                                                            The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   STATE OF WASHINGTON,                               NO. 2:20-cv-01070-RSM
10                     Plaintiff,                       TEMPORARY RESTRAINING
                                                        ORDER
11      v.
                                                        [PROPOSED]
12   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY;
13   IMMIGRATION AND CUSTOMS
     ENFORCEMENT; CHAD F. WOLF, in his
14   official capacity as Acting Secretary of the
     U.S. Department of Homeland Security; and
15   MATTHEW ALBENCE, in his official
     capacity as Acting Director of U.S. Customs
16   and Immigration Enforcement,
17                     Defendants.
18
             The State of Washington’s Emergency Motion for Temporary Restraining Order is
19
     GRANTED. Defendants and their respective officers, agents, and employees are hereby
20
     ENJOINED from implementing or enforcing the “procedures and responsibilities” described in
21
     the July 6, 2020, Student and Exchange Visitor Program (SEVP) “Broadcast Message:
22
     COVID-19 and Fall 2020,” in any manner or in any respect, for 14 days. Accordingly,
23
     Defendants are enjoined from promulgating the “Temporary Final Rule” referenced in the
24
     July 6, 2020 Broadcast Message. The Court further ORDERS Defendants to comply with the
25
     policy set forth in the March 13, 2020, Student and Exchange Visitor Program (SEVP) guidance
26

     [PROPOSED] TEMPORARY                           1             ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
     RESTRAINING ORDER                                                  800 5th Avenue, Suite 2000
     NO. 2:20-CV-01070-RSM                                               Seattle, WA 98104-3188
                                                                              (206) 464-7744
            Case 2:20-cv-01070-RSM Document 3-1 Filed 07/13/20 Page 2 of 4




 1   document entitled “COVID-19: Guidance for SEVP Stakeholders,” and otherwise preserve the
 2   status quo with respect to holders of F-1 and M-1 visas as it existed prior to July 6, 2020.
 3          SO ORDERED this ____ day of July, 2020 at _____:_____ a.m./p.m.
 4

 5

 6                                                  THE HONORABLE RICARDO S. MARTINEZ
                                                    UNITED STATES DISTRICT JUDGE
 7

 8
     Presented by:
 9
     ROBERT W. FERGUSON
10   Attorney General
11
     /s/ Lauryn K. Fraas
12   LAURYN K. FRAAS, WSBA #53238
     KRISTIN BENESKI, WSBA #45478
13   SPENCER W. COATES, WSBA #49683
     Assistant Attorneys General
14   Lauryn.Fraas@atg.wa.gov
     Kristin.Beneski@atg.wa.gov
15   Spencer.Coates@atg.wa.gov
     Attorneys for Plaintiff State of Washington
16

17

18

19

20

21

22

23

24

25

26

     [PROPOSED] TEMPORARY                             2               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
     RESTRAINING ORDER                                                      800 5th Avenue, Suite 2000
     NO. 2:20-CV-01070-RSM                                                   Seattle, WA 98104-3188
                                                                                  (206) 464-7744
             Case 2:20-cv-01070-RSM Document 3-1 Filed 07/13/20 Page 3 of 4




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically filed
 3   with the Clerk of the Court using the Court’s CM/ECF System which will send notification to all
 4   counsel of record. Counsel further certifies:
 5          (1) a copy of the TRO Motion, the supporting declarations and exhibits, and the proposed
 6   order will be emailed to the Department of Justice promptly upon filing to the following email
 7   addresses: Rayford.Farquhar@usdoj.gov and Brian.Moran@usdoj.gov;
 8          (2) a copy of the TRO Motion, the supporting declarations and exhibits, and the proposed
 9   order will be served upon Defendants by hand delivery at the following address:
10                   United States Attorney’s Office
11                   Western District of Washington
                     700 Stewart Street, Suite 5220
12                   Seattle, WA 98101-1271;

13           and (3) a copy of the TRO motion, the supporting declarations and exhibits, and the

14   proposed order will be served upon the federal Defendants via FedEx overnight mail, addressed

15   as follows:

16                   U.S. Department of Homeland Security
                     2707 Martin Luther King Jr. Avenue SE, Mail Stop 0485
17                   Washington, DC 20528-0485

18                   U.S. Immigration and Customs Enforcement
                     Office of the Principal Legal Advisor
19                   500 12th Street SW, Mail Stop 5902
20                   Washington, DC 20536-5902

21                   Chad F. Wolf
                     Acting Secretary of Homeland Security
22                   U.S. Department of Homeland Security
                     2707 Martin Luther King Jr. Avenue SE, Mail Stop 0485
23                   Washington, DC 20528-0485

24                   Matthew Albence
                     Deputy Director
25                   U.S. Immigration and Customs Enforcement
                     500 12th Street SW
26                   Washington, DC 20536


      [PROPOSED] TEMPORARY                             3              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
      RESTRAINING ORDER                                                     800 5th Avenue, Suite 2000
      NO. 2:20-CV-01070-RSM                                                  Seattle, WA 98104-3188
                                                                                  (206) 464-7744
          Case 2:20-cv-01070-RSM Document 3-1 Filed 07/13/20 Page 4 of 4




 1               DATED this 13th day of July, 2020, at Seattle, Washington.
 2
                                                 /s/ Lauryn K. Fraas
 3                                               LAURYN K. FRAAS, WSBA #53238
                                                 Assistant Attorney General
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     [PROPOSED] TEMPORARY                       4              ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     RESTRAINING ORDER                                               800 5th Avenue, Suite 2000
     NO. 2:20-CV-01070-RSM                                            Seattle, WA 98104-3188
                                                                           (206) 464-7744
